Case: 20-60384     Document: 00516097686         Page: 1     Date Filed: 11/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 17, 2021
                                  No. 20-60384
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Reyna Del Carmen Soriano-Benavides; Oscar Ernesto
   Landaverde-Soriano; Henry Mauricio Landaverde-
   Soriano,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 894 943
                              BIA No. A206 894 944
                              BIA No. A206 894 945


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60384      Document: 00516097686            Page: 2   Date Filed: 11/17/2021




                                    No. 20-60384


          Reyna Del Carmen Soriano-Benavides, a native and citizen of
   El Salvador, petitions us for review of a decision of the BIA, on behalf of
   herself and her two sons.          Soriano-Benavides applied for asylum,
   withholding, and relief under the Convention Against Torture and testified
   that her family feared harm from gang threats and extortion.              The
   Immigration Judge found that she was not credible and that she did not
   submit reasonably available corroborating evidence.          Alternatively, the
   Immigration Judge held that the claims failed on the merits. The Board of
   Immigration Appeals affirmed the findings of the Immigration Judge, but
   declined to address the credibility finding.
          Soriano-Benavides argues that the Board assumed that corroborating
   evidence was reasonably available.           She also argues that the focus on
   corroboration was inappropriate and that the Board should have addressed
   the adverse credibility finding. Finally, she argues that she has proven the
   elements of her asylum claim.
          We review decisions of the Board with substantial deference,
   upholding decisions that are substantially reasonable. Zhang v. Gonzales, 432
   F.3d 339, 344 (5th Cir. 2005). Under this standard, reversal is improper
   unless the evidence compels a contrary conclusion. Carbajal-Gonzalez v.
   INS, 78 F.3d 194, 197 (5th Cir. 1996).
          We hold that Soriano-Benavides failed to provide sufficient
   corroborating evidence. The law of this circuit is that applicants have the
   burden of introducing sufficient corroborating evidence, without receiving
   requests from the Immigration Judge. Rui Yang v. Holder, 664 F.3d 580, 586
   (5th Cir. 2011). Soriano-Benavides offers no argument that she could not
   have submitted corroborating evidence. Analysis of the credibility finding is
   unnecessary because lack of corroborating evidence is dispositive. Avelar-
   Oliva v. Barr, 954 F.3d 757, 769–72 (5th Cir. 2020). Similarly, analysis of the




                                            2
Case: 20-60384     Document: 00516097686          Page: 3   Date Filed: 11/17/2021




                                   No. 20-60384


   merits of Soriano-Benavides’ claims for relief is unnecessary to resolve this
   case. See INS v. Bagamasbad, 429 U.S. 24, 25–26 (1976).
          DENIED.




                                        3